Citation Nr: 0125370	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  91-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected schizoaffective disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected duodenal ulcer disease.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973 and August 1975 to February 1976.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1991 rating decision of the RO.  

The Board has remanded the case on several occasions.  

Most recently, in June 1998, the Board denied the veteran 
claim for an earlier effective date for the award of service 
connection for the schizoaffective disorder.  

Then, the veteran appealed the effective date issue to the 
United States Court of Appeals for Veterans Claims (Court).  

In a June 2000 memorandum decision, the Court affirmed the 
decision of the Board, and the veteran appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

In February 2001, the Federal Circuit dismissed the appeal 
for lack of jurisdiction.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected schizoaffective disorder is shown 
to more nearly approximated a disability picture consistent 
with that manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  an inability to establish and maintain effective 
relationships, homicidal thoughts, obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  

3.  The veteran's service-connected schizoaffective disorder 
is shown to result in severe impairment of his social and 
industrial adaptability.  

4.  The evidence of record does not reveal any current 
manifestations of the veteran's service-connected duodenal 
ulcer disease.  

5.  The veteran is shown likely to be unemployable due to 
service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for the service-connected schizoaffective disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 
including Diagnostic Code 9205 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9211 (2001).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114 including Diagnostic 
Code 7305 (2001).

3.  The criteria for TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Schizoaffective disorder

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
schizoaffective disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
hereinbelow, which would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.  

In October 1990, a VA psychiatric examination was conducted.  
Service connection had not been granted for a psychiatric 
disability, although the veteran was pursuing a claim of 
service connection for post-traumatic stress disorder at the 
time.  The diagnosis was that of schizoaffective disorder, 
and the examiner noted that the veteran had severe industrial 
and social impairment.  

In January 1992, another VA examination was conducted.  Once 
again, schizoaffective disorder was diagnosed, and the 
veteran was considered severely impaired, both industrially 
and socially.  

A September 1992 VA examination report also shows a diagnosis 
of schizoaffective disorder.  The examiner, however, 
indicated moderate to severe industrial and social 
impairment.  

In a December 1992 VA examination report, the examiner opined 
that the veteran's schizoaffective disorder started while in 
the service.  

In January 1993, the RO granted service connection for 
schizoaffective disorder, assigning a 50 percent rating 
effective on June 14, 1990.  

A VA social and industrial survey was conducted in January 
1996.  The social worker met with the veteran and his spouse.  
He noted that the veteran's condition had deteriorated.  He 
also noted that the veteran's service-connected disabilities 
had prevented him from seeking gainful employment.  The 
social worker recommended that the veteran's benefits be 
increased due to his deteriorating medical condition.  

In April 1997, another VA psychiatric examination was 
conducted.  The examiner diagnosed "simple schizophrenia with 
paranoid and depressive features."  A Global Assessment of 
Functioning (GAF) score of 60 was assigned.  This score is 
consistent with moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  

A VA neuropsychological evaluation was conducted in May 1997.  
The examiner concluded that schizoaffective disorder may be 
present but that delusional disorder and somatization 
disorder also appeared present.  A GAF score of 50 was 
assigned, "considering his moderate to serious symptoms of 
paranoia and delusions, as well as his serious occupational 
and social impairment."  

In November 1998, another VA psychiatric examination was 
conducted.  The examiner noted that the veteran's social and 
industrial impairment were moderate to severe.  
Schizophrenia, schizoaffective type was the diagnosis.  A GAF 
of 50 was assigned.  The examiner concluded, however, that 
the veteran was unable to obtain any gainful employment.  

The records received from the Social Security Administration 
(SSA) show that the veteran was receiving disability benefits 
beginning in July 1986.  The primary diagnosis was that of 
major depression, and the secondary diagnosis was that of 
peptic ulcer disease.  SSA disability benefits were 
terminated as of January 1997, as it was determined that he 
was no longer disabled.  

Various VA and private outpatient and inpatient medical 
reports from over the years have been submitted.  Treatment, 
however, was primarily for disabilities other than his 
service-connected schizoaffective disorder.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected psychiatric disability is 
rated as 50 percent disabling, under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).  Effective on 
November 7, 1996, 38 C.F.R. § 4.132 was redesignated as 
38 C.F.R. § 4.130 which included new rating criteria for 
psychiatric disorders.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9211 (2001).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected schizoaffective disorder is based 
on the degree of impairment of his social and industrial 
adaptability.  A 100 percent rating is assignable when there 
are active psychotic manifestations of such extent, severity, 
depth, persistence of bizarreness as to produce total social 
and industrial inadaptability.  

A 70 percent rating is warranted for lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  A 50 percent rating is warranted for 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132 including Diagnostic Code 
9205 (1996).  

Considering the new criteria, the Board notes that the 
veteran's GAF scores indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The veteran's schizoaffective disorder is 
manifested by occupational and social impairment particularly 
in areas such as work, family relations, judgment, thinking 
and mood.  

His symptoms primarily are consistent with an inability to 
establish and maintain effective relationships, obsessional 
rituals which interfere with routine activities; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  

Similarly, considering the old rating criteria, the Board 
finds that the evidence indicates that the veteran's 
schizoaffective disorder is productive of severe impairment 
of social and industrial adaptability.  Virtually every VA 
examiner has stated that the veteran's psychiatric disability 
is severely impairing.  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria for a 70 percent rating.  
The Board finds, however, that the preponderance of the 
evidence does not support the criteria for a 100 percent 
schedular rating.  

No mental health professional has suggested that the 
veteran's schizoaffective disorder is manifested by total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Thus, under either the old or new rating criteria, a 70 
percent evaluation would be for application in this case.  

The Board also finds that the 70 percent rating is warranted 
for the entire period of this appeal.  At no time during this 
appeal was the veteran's psychiatric disability less than 
severely impairing.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


II.  Duodenal ulcer

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
duodenal ulcer.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

The Board is of the opinion that this case presents no 
evidentiary considerations, except as noted hereinbelow, 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability at issue.  

Private reports dated in March 1989 and May 1990 from Wedowee 
Hospital includes two gastrointestinal (GI) series.  The 
series showed no definite hiatal hernia; although esophageal 
reflux was present in May 1990.  The body of the stomach and 
duodenum, however, were normal.  

A VA examination was conducted in September 1990.  
Examination of the digestive system indicated that the 
veteran was obese.  He had what was described as benign 
epigastric discomfort.  There were no masses and good bowel 
sounds.  An upper GI series revealed duodenitis with a 
questionable small post-bulbar ulcer.  

Another VA examination was conducted in April 1996.  The 
examination revealed a soft abdomen with present bowel 
sounds.  There was epigastric pain on palpation.  The veteran 
complained of periodic vomiting.  An upper GI series revealed 
no abnormality of the esophagus, stomach, duodenum or the 
visualized small bowel.  The diagnosis was that of history of 
duodenal ulcer; it was noted that there were no active ulcers 
at the time.  

In November 1998, another VA examination was conducted.  The 
veteran reported that he had daily nausea and vomited about 
twice a month.  He complained of epigastric pain and lower 
abdominal cramping.  The examiner noted that the ulcer was in 
the area of the duodenal bulb.  With the exception of some 
epigastric tenderness, the GI examination was normal.  An 
upper GI series was also normal.  The examiner noted that 
there was no active disease at the time.  The diagnosis was 
that of chronic duodenal ulcer disease, inactive.  

As noted hereinabove, records from SSA show that the veteran 
was receiving disability benefits beginning in July 1986.  
The primary diagnosis was that of major depression, and the 
secondary diagnosis was that of peptic ulcer disease.  SSA 
disability benefits were terminated as of January 1997, as it 
was determined that he was no longer disabled.  

Various VA and private outpatient and inpatient medical 
reports from over the years have been submitted.  Treatment, 
however, was primarily for disabilities other than his 
service-connected duodenal ulcer.  


Analysis

As noted hereinabove, disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected duodenal ulcer is rated as 10 
percent disabling under Diagnostic Code 7305 of the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4, § 4.114 
Diagnostic Code 7305.  

Under this Diagnostic Code, a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice a year.  A 20 percent evaluation is warranted 
for a moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 or 
more days in duration, or with continuous moderate 
manifestations.  

Further, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

It is clear that the level of impairment contemplated by a 20 
percent evaluation is not shown by the evidence.  The record 
does not support a finding of a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 or more days in duration.  In fact, since 
1990, ulcer disease has never been shown by an upper GI 
series.  

The veteran has had complaints of epigastric pain at his VA 
examinations.  Upper GI series, however, have been 
essentially normal with regard to ulcer disease.  There has 
been no evidence of lesions or other findings of active ulcer 
disease or related manifestations.  Furthermore, there has 
been no attribution of the veteran's abdominal complaints to 
a duodenal ulcer.  

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  

The Board finds, however, that the VA medical examinations 
were adequate for an equitable determination of this issue.  
The examiners were familiar with the veteran's ulcer history, 
and at the time of the examinations, the veteran complained 
of symptomatology.  The examination reports adequately 
discuss the symptomatology observed by the physicians at the 
time of the examinations.  A remand for further examination 
pursuant to Ardison is not required.  

There is no evidence that the veteran's duodenal ulcer 
disease is productive of moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 or more days in duration.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to a rating greater than 10 percent 
for duodenal ulcer.  


III.  TDIU

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  

The veteran's service-connected disabilities (to include 
consideration of the Board's decision hereinabove) are rated 
as follows:  Schizoaffective disorder, evaluated as 
70 percent disabling; and duodenal ulcer, evaluated as 10 
percent disabling.  The combined rating for these evaluations 
is 70 percent.  Thus, the veteran meets the minimum 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  

The crucial issue for the Board is whether the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

As discussed hereinabove, GAF scores of 50 and 60 have been 
assigned by various VA psychiatric examiners.  Nonetheless, 
the November 1998 examiner and the January 1996 social worker 
both found that the veteran was unable to obtain gainful 
employment.  Indeed, the November 1998 examiner was one of 
those who had assigned a GAF of 50.  There is no competent 
evidence indicating that the veteran had been employable for 
any time during this appeal.  

The Board finds that the preponderance of the evidence 
indicates that the veteran's schizoaffective disorder and 
duodenal ulcer render him unemployable.  

Accordingly, a total compensation rating based on individual 
unemployability is for application in this case.  


VCAA

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remands, informed the veteran of the evidence 
needed to support his claims.  VA has met its duty to inform 
the veteran.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statements of the Case, as well as the Board's remands, 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim. 

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  The veteran was advised of 
the evidence necessary to substantiate his claims.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence or argument and that he 
is not prejudiced by this decision.  


ORDER

A 70 percent rating for the service-connected schizoaffective 
disorder is granted.  To this extent, the appeal is allowed 
subject to the law and regulations governing the payment of 
VA monetary benefits.  

An increased rating for the service-connected duodenal ulcer 
disease is denied.  

Entitlement to TDIU is granted.  To this extent, the appeal 
is allowed subject to the law and regulations governing the 
payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

